Title: Indenture with Matthew Ritchie, 1 June 1796
From: Washington, George
To: 


        1 June 1796. In consideration of $12,000 paid by Ritchie, GW and Martha Washington convey to him “A CERTAIN TRACT or piece of Land Situate lying and being in Washington County in Pennsylvania aforesaid formerly Augusta County in the State of

Virginia on the Waters of Millers Run, One of the Branches of Shirtee Creek which is a Branch of the Ohio River and bounded as follows: to Wit,
        “BEGINNING at a white Oak standing on the North side of Millers Run a Branch of Shirtee, thence North three hundred and Nineteen Poles to a white Oak, West Seven hundred and forty Poles to a Spanish Oak standing on the North side of a Hill South Six hundred and thirty Poles to a white Oak standing on the South side of a Hill, East seven hundred and forty Poles to a stake standing between two Sycamores and North Three hundred and eleven Poles to the BEGINNING.” The tract of 2,813 acres, more or less, is that conveyed to GW in letters patent of Governor Dunmore, dated 5 July 1774. GW’s receipt of 1 June 1796 for the $12,000 accompanied the indenture, as did a statement from Judge James Biddle, dated 2 June, that GW and Martha Washington appeared on that date “and in due form of Law acknowledged the above written Indenture to be their and each of their Act and Deed and desired the same might be recorded as such.”
      